The within cause coming up on a writ of error was docketed in this court on March 1, 1939. By stipulation of the parties, approved by the court, appellant was granted to and including July 20, 1939, within which to file his opening brief. No brief having been filed by him within the time above specified, appellee moves to dismiss the appeal. Appellant has made no request to *Page 213 
set aside the default nor has he offered any reason for having neglected to file his brief as required by the rule. Therefore, under subsection 7 of rule 3 of the supreme court rules, it is ordered that the appeal herein be and the same is dismissed.